REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 5/5/2022.

Allowable Subject Matter
Claims 1-3 and 5-25 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 17, the closest prior art is over JP WO2014084065 of Inaizumi et al.

Regarding Claims 1 and 17, Inaizumi teaches a view angle control device comprising: light transmission layers that are arranged at intervals in a first direction and through which light passes; electrochromic layers having light absorption spectrum characteristics according to voltages applied thereto, the electrochromic layers and the light transmission layers being formed at a same layer level and arranged alternately in a first direction; first electrodes disposed on one side with respect to the electrochromic layers and arranged to be overlapped with the electrochromic layers and contacted with the respective electrochromic layers, respectively; and a second electrode disposed on an opposite side from the first electrodes with respect to the electrochromic layers and arranged to be overlapped with and contacted with the electrochromic layers.

But Inaizumi does not teach that wherein second electrodes arranged at intervals and disposed on an opposite side from the first electrodes with respect to the electrochromic layers and arranged to be overlapped with and contacted with the electrochromic layers, respectively.

The prior art taken either singly or in combination fails to anticipate or fairly suggest view angle control device further comprising:
wherein second electrodes arranged at intervals and disposed on an opposite side from the first electrodes with respect to the electrochromic layers and arranged to be overlapped with and contacted with the electrochromic layers, respectively,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-3, 5-7, 10-16 and 22-23 are also allowed due to their dependence on claim 1.
Claims 8-9, 18-21 and 25 are also allowed due to their dependence on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872